Citation Nr: 1632640	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  10-23 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to September 1969 in the Navy.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter the Agency of Original Jurisdiction (AOJ)) in St. Petersburg, Florida.

In November 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is not currently available to participate in adjudicating this appeal.  As VA regulations require that the VLJ who conducted the hearing must participate in any decision made on appeal, the Veteran was offered a new hearing before a new VLJ in an April 2016 letter.  The letter noted that if no response was received within 30 days the Board would assume the Veteran did not want another hearing and proceed accordingly.  The Veteran did not respond to the hearing clarification letter, and as such the Board will continue to adjudicate this appeal.

This issue was previously before the Board in July 2014, and was remanded for further development.  As will be discussed below, because the requested development was not completed, remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the prior remand, the Board requested that deck logs from the U.S.S. Hancock be obtained for the Veteran's entire period of service onboard in 1968 and 1969.  In a later December 2014 written statement, the Veteran clarified the relevant dates he was onboard the U.S.S. Hancock were December 1968 and January 1969.  As discussed in the prior remand, deck logs from December 1968 have already been obtained and associated with the claims file.  However, remand is required to obtain the January 1969 deck logs from the U.S.S. Hancock.  See Stegall.

In a September 2014 letter, the VA requested the deck logs for January 1969 and February 1969 from the National Archives.  In an October 2014 letter, the National Archives provided detailed instructions on how to obtain the requested records online.  However, such identified records were not obtained and associated with the claims file, and were not considered by the AOJ in the most recent March 2015 supplemental statement of the case.  Accordingly, upon remand the AOJ should follow the instructions provided by the National Archives in the October 2014 letter in order to obtain the January 1969 deck logs of the U.S.S. Hancock and associate them with the claims file.

In the July 2014 remand, the Board also requested that any evidence, information, or source documents used to create the October 1981 report titled, "MACV Fixed Wing Aircraft Herbicide Incidents," specifically regarding mission numbers for aircraft that jettisoned their payloads of herbicidal agents in 1968 and 1969, be obtained and associated with the claims file.  Although some additional development was conducted, the Board is unclear as to whether the AOJ obtained all such available records.  Accordingly, upon remand, the AOJ should make all available efforts to obtain such identified records, and all such attempts should be reflected in a written memorandum included in the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Follow the instructions provided by the National Archives in the October 2014 letter in order to obtain the deck logs from the U.S.S. Hancock from January 1969 and associate them with the claims file.  

2.  Make all available efforts, including contacting the Department of the Army, Office of the Adjutant General, in order to obtain the evidence, information, and source documents used in creating the October 1981 report titled, "MACV Fixed Wing Aircraft Herbicide Incidents," especially with respect to the locations of aircrafts that jettisoned their payloads of herbicidal agents in 1968 and 1969.  All efforts to obtain such documents must be fully documented in a written memorandum included in the claims file.

3.  Then, readjudicate the claim.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement to the case and allow an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




